Title: William Carmichael to the American Commissioners, 19 May 1786
From: Carmichael, William
To: American Commissioners,Adams, John,Jefferson, Thomas


          
            
              Sir,
            
            
              Madrid,
               May 19, 1786.
            
          


          The enclosed copy of a letter, which I lately received from the
            Count D’Espilly, contains the best information that I have in my power to afford your
            Excellency, with respect to the situation of our affairs at Algiers. Mr. Lamb arrived at
            Alicant the 24th ultimo, and undoubtedly will have advised you of his proceedings after
            Mr. Randall’s departure. That gentleman is now with me, and avails himself of the
            present opportunity of laying before you all the information that he could collect. I
            expect Mr. Lamb soon at Aranjuez, to which place I go to-morrow, and hope he will
            speedily receive instructions to regulate his future conduct.
          If your Excellency, after communicating to Mr. Adams the Count
            D’Espilly’s letter, should think proper to sound the disposition of the Porte through
            the channel indicated, it will be a pleasure to me to receive your instructions and
            orders. I take the liberty of offering my services on this occasion, because I think I
            can manage the affair in such a manner as not to compromise the honor of Congress,
            should any backwardness be apparent on the part of the Ministers of the Porte.
          Mr. Barclay arrived at Cadiz on the 9th instant, and I suppose may
            now be in Morocco.
          I have a letter from the Spanish Chargé d’Affaires, dated New York,
            the 13th of March, but no official intelligence. I am sorry to find that no more than
            seven States have been represented for several months past.
          I drew on Messieurs Grand, lately, two bills, of which I hope you
            will direct the payment. It will appear by my accounts with the United States, that I
            take no liberties which I am not justifiable in doing.
          The Spanish negotiation with Algiers is not yet concluded. There is
            still a probability of delay; but too much has been done not to occasion a compliance
            with new pretensions. It is equally probable that the Courts of Naples and Portugal may
            not, for some time, at least, effect their pacification.
          I have the honor to be, &c.,

          
            
              WILLIAM CARMICHAEL.
            
          
        